Citation Nr: 1039078	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  10-12 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to attorney fees based on a November 2009 RO decision 
which granted service connection for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Lisa Ann Lee, Esq.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel






INTRODUCTION
 
The Veteran served on active duty from June 1973 to May 1977.  He 
died in January 2010.  However, since this claim concerns an 
award of attorney fees, the death of the Veteran does not have an 
impact on the adjudication of this claim.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2009 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the attorney's claim of 
entitlement to fees based on a November 2009 RO decision.


FINDINGS OF FACT

1.  In a decision dated November 2009, the RO granted service 
connection for a lumbosacral strain, at a 20 percent evaluation, 
effective September 22, 2008.  This grant was based on an 
original claim received on September 22, 2008.

2.  In a January 2010 statement, the Veteran's representative 
indicated that she wished to file a notice of disagreement with 
the November 2009 RO decision, as to the issues of effective 
date, and level of evaluation.  The Veteran unfortunately died 
later that month, and these claims were withdrawn.

3.  In a December 2009 RO decision, the Veteran's representative 
was denied attorney fees for the November 2009 RO decision, as 
that decision was found to be an original grant of benefits based 
on an original claim dated September 22, 2008, and not a claim 
for which a notice of disagreement had been filed.


CONCLUSION OF LAW

The criteria for a grant of attorney fees for past-due benefits 
have not been met.  38 U.S.C.A. § 5904(c)(1) (2002 & Supp. 2009); 
38 C.F.R. § 14.636(c) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) 
has held that VA's duties to notify and assist do not apply to 
cases where, as here, the applicant is not seeking benefits under 
Chapter 51 of Title 38 of the United States Code, but is instead 
seeking a decision regarding how benefits will be distributed 
under another Chapter.   See Sims v. Nicholson, 19 Vet. App. 453, 
456 (2006).  Moreover, the Veterans Claims Assistance Act of 2000 
(VCAA) does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 16 
Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCPREC 2-2004 (2009) (holding that VCAA 
notice was not required where evidence could not establish 
entitlement to the benefit claimed).

The appellant's representative contends that attorney fees are 
due her based on a November 2009 RO decision, which granted the 
Veteran past due benefits; specifically, granting the Veteran 
entitlement to service connection for a lumbosacral strain.  The 
Board notes that $466.40, representing 20 percent of that past 
due benefit award, was set aside from the November 2009 RO 
decision.  The Veteran's representative fee agreement with the 
Veteran indicated that 20% of any past due benefits would be 
awarded to the representative.  However, a December 2009 RO 
administrative decision denied the Veteran's representative's 
claim for those benefits, as the claim for service connection for 
a lumbosacral strain was granted based on an original claim, 
without any NOD having been filed.  The Veteran's representative 
continues to argue that she should be provided with these 
benefits.

Under the law, a VA claimant and an attorney may enter into a fee 
agreement providing that payment for the services of the attorney 
will be made directly to the attorney by VA out of any past-due 
benefits awarded in a proceeding before VA or the Court.  
However, VA will honor such an agreement only if (1) the total 
fee payable (excluding expenses) does not exceed 20 percent of 
the total amount of past-due benefits awarded, (2) the amount of 
the fee is contingent on whether or not the claim is resolved in 
a manner favorable to the claimant, and (3) the award of past-due 
benefits results in a cash payment to a claimant from which the 
fee may be deducted.  38 U.S.C.A. § 5904(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 14.636(h)(1) (2010).

The regulations regarding payment of attorney fees were recently 
changed, and now permit attorneys and agents to charge fees for 
representation after an agency of original jurisdiction (AOJ) has 
issued a decision on a claim or claims, and a Notice of 
Disagreement (NOD) has been filed with respect to that decision 
on or after June 20, 2007.  38 C.F.R. § 14.636 (2010).  Thus, the 
new regulations permitting payment for attorney fees are 
applicable to this case, but still require the filing of an NOD.

In this case, the Board finds that the evidence of record clearly 
shows that the November 2009 RO decision granting service 
connection for a lumbosacral strain is based on an original claim 
filed by the Veteran's representative, in a statement filed by 
the Veteran's representative in September 2008.  As to the 
initial grant of service connection for this disability, there 
was no NOD filed; this benefit was granted after the Veteran's 
representative's initial claim for this disability.  As there was 
no NOD filed as to the issue of a grant of service connection for 
lumbosacral strain, the Board finds that 38 C.F.R. § 14.636 
precludes an award of attorney fees as to this issue.

The Veteran's representative appears to argue that because this 
disability was related to other disabilities on appeal at that 
time, that its grant was part of the ongoing appeal, and 
therefore attorney fees would be warranted; however, 38 C.F.R. 
§ 14.636 indicates that an NOD must be filed before attorney fees 
can be received; and as noted above, this claim for service 
connection for a lumbosacral strain was granted based on the 
Veteran's representative's original claim for a back disability 
in September 2008; as such, there was no NOD as to the issue of 
the grant of service connection, the sole claim at issue in the 
November 2009 RO decision.  Without an NOD, there can be no valid 
claim of attorney fees based on the November 2009 RO decision.

The Veteran's representative argues in the alternative that, as 
she filed a notice of disagreement as to the level of evaluation 
assigned in that November 2009 RO decision, and as well as to the 
effective date of that decision, that there was a timely NOD of 
the November 2009 RO decision, and that attorney fees should be 
granted.  However, again 38 C.F.R. § 14.636(c) indicates that an 
attorney may charge a claimant for representation provided after 
the RO has filed a decision as to an issue, and after an NOD has 
been filed.  

After the attorney filed a claim for an earlier effective date, 
and increased rating, in January 2010 (actually an , (an NOD 
regarding the effective date and evaluation assigned) should 
those claims have continued, and the Veteran been awarded past 
due benefits in the future as a result of those claims, then, 
according to the fee agreement in the Veteran's claim file, the 
Veteran's representative would have been entitled to 20 percent 
of those past due benefits awarded based on a revised effective 
date or revised level of rating.  However, there is no question 
that, as to the sole issue of the grant of benefits for a 
lumbosacral strain, which was the sole issue during the November 
2009 RO decision, no NOD was ever filed when the issue of 
attorney fees came up in December 2009, as that specific issue 
was granted based on an original claim with no dispute by the RO.  
Unfortunately, the Veteran died shortly after the Veteran's 
representative filed a NOD with respect to the effective date and 
amount of award, in January 2010, and these claims were therefore 
dismissed, so that no further award of past due benefits 
occurred.

Thus, the Board finds that, as the November 2009 RO decision 
represented a grant based on an original claim, there was no NOD 
filed as to the issue of that grant, a requirement under 38 
C.F.R. § 14.636 before attorney fees may be collected.  
Therefore, the appellant's representative's claim under 38 C.F.R. 
§ 14.636 for attorney fees must be denied for lack of legal merit 
or entitlement under the law. Cacalda v. Brown, 9 Vet. App. 261 
(1996) (where law is dispositive, not evidence, the appeal should 
be terminated for lack of legal merit or entitlement); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

Entitlement to attorney fees based on a November 2009 RO decision 
which granted service connection for a lumbosacral strain is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


